Citation Nr: 1701156	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to an initial compensable evaluation for headaches.  

3.  Entitlement to an initial compensable evaluation for osteoarthritis of the right index finger MP joint.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July to October 1981 and June 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for OSA, but awarded service connection for headaches and osteoarthritis of the right index finger MP joint, and assigned noncompensable evaluations for those disabilities, effective September 30, 2010.  The Veteran timely appealed the above issues.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a February 2011 VA general medical examination in February 2011, at which time the examiner diagnosed him with OSA; during that examination, the Veteran reported that his symptomatology began in 2004.  The examiner did not provide a medical opinion at that time.  Accordingly, the Board finds that claim must be remanded at this time in order to obtain another VA examination and medical opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the Veteran's right index finger and headache claims, the most recent VA treatment records in the claims file are from February 2012, nearly 5 years ago; it is apparent from the record that the Veteran was consistently treated at VA since his discharge from service.  Thus, the Board finds that there appear to be outstanding VA treatment records that need to be obtained and associated with the claims file; on remand, any outstanding private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the February 2011 VA examination was the last VA examination of the Veteran's headache and right finger disabilities, which is nearly 6 years old.  On remand, a new VA examination should be obtained which adequately addresses the current severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Memphis VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his OSA, headaches and right index finger disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran's obstructive sleep apnea at least as likely as not (50 percent or greater probability) began in or is otherwise related to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should additionally address the Veteran's spouse's statements regarding symptomatology she observed respecting the Veteran, as well as any other pertinent evidence of record, as appropriate.  All opinions must be accompanied by an explanation.  

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his migraine headaches.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should discuss the frequency of the Veteran's attacks, whether they are characteristic prostrating attacks, and the impact on the Veteran's economic adaptability, as appropriate.  All findings should be reported in detail.

5.  Schedule the Veteran for a VA examination to determine the current severity of his right index finger disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible.  The right index finger should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for OSA and increased evaluation for headaches and osteoarthritis of his right index finger MP joint.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

